 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CHARANJIT SINGH,

 9                              Petitioner,                Case No. C19-0890JLR-MAT

10          v.                                             ORDER GRANTING TEMPORARY
                                                           STAY OF REMOVAL AND
11   U.S. DEPARTMENT OF HOMELAND                           DIRECTING SERVICE
     SECURITY, et al.,
12
                                Respondents.
13

14
            Petitioner, proceeding through counsel, has filed a petition for writ of habeas corpus
15
     pursuant to 28 U.S.C. § 2241 and an emergency motion for a stay of removal. (Dkts. ## 1, 1-2.)
16
     Petitioner is detained by U.S. Immigration and Customs Enforcement (“ICE”) at the Northwest
17
     Detention Center in Tacoma, Washington, and is currently in the process of being removed to
18
     India. He alleges that he has a fear of religious and political persecution if he is removed to
19
     India. An asylum officer made a Negative Credible Fear Determination, and Petitioner claims
20
     that the immigration judge who reviewed that determination failed to give him a fair hearing in
21
     violation of his Fourth and Fifth Amendment rights.
22
            Having reviewed petitioner’s submissions, the Court ORDERS:
23


     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL AND DIRECTING
     SERVICE - 1
 1          (1)     In light of the immediacy of irreparable harm to petitioner before an opportunity

 2   for review of the case on the merits takes place, petitioner’s removal is temporarily STAYED

 3   pending briefing and a resolution of petitioner’s motion for stay. Petitioner’s transfer from this

 4   judicial district is also temporarily STAYED pending resolution of the motion to stay. The Court

 5   expresses no views at this time as to the merits of petitioner’s habeas petition or motion for stay.

 6          (2)     If not previously accomplished, electronic posting of this Order and petitioner’s

 7   § 2241 habeas petition shall effect service upon the United States Attorney of the petition and all

 8   supporting documents, including the emergency request for stay of removal. Service upon the

 9   United States Attorney is deemed to be service upon the named respondent(s).

10          (3)     Within thirty (30) days of the date this Order is posted, respondent(s) shall

11   show cause why a writ of habeas corpus should not be granted by filing and serving a return as

12   provided in 28 U.S.C. § 2243. As a part of the return, respondent(s) shall submit a memorandum

13   of authorities in support of their position and state whether an evidentiary hearing is necessary.

14   Also as a part of the return, respondent(s) shall respond to petitioner’s request for stay.

15          (4)     The return will be treated in accordance with Local Rule W.D. Wash. LCR 7.

16   Accordingly, on the face of the return, respondent(s) shall note it for consideration on the fourth

17   Friday after it is filed, and the Clerk shall note the return accordingly. Petitioner may file and

18   serve a response not later than the Monday immediately preceding the Friday appointed for

19   consideration of the matter, and respondent(s) may file and serve a reply brief not later than the

20   Friday designated for consideration.

21   \\

22   \\

23   \\


     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL AND DIRECTING
     SERVICE - 2
 1          (5)     The Clerk is directed to send copies of this order to the parties and to the

 2   Honorable Mary Alice Theiler.

 3          Dated this 6th day of June, 2019.



                                                           A
 4

 5
                                                           JAMES L. ROBART
 6
                                                           United States District Judge
 7

 8

 9   Recommended for Entry
     this 6th day of June, 2019.
10
     /s/ Mary Alice Theiler
11   MARY ALICE THEILER
     United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING TEMPORARY
     STAY OF REMOVAL AND DIRECTING
     SERVICE - 3
